Citation Nr: 9918130	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
foot disability.

2.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the left foot, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right shoulder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disability secondary to a 
service-connected left foot disability, and denied increased 
disability ratings for service-connected left foot and right 
shoulder disabilities.

The issue of entitlement to service connection for a low back 
disability will be addressed in a remand that follows the 
decisions on the other issues on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
increased ratings for left foot and right shoulder 
disabilities.

2.  The veteran sustained a penetrating gunshot wound of the 
left foot, with a comminuted fracture, that was treated over 
several months of hospitalization.

3.  It is reasonably shown that residuals of a gunshot wound 
of the veteran's left foot contribute to a lowered threshold 
of fatigue, to fatigue-pain, and to the veteran's diminishing 
endurance for walking.

4.  The veteran's shell fragment wound of the right shoulder 
was treated in one day, without debridement.

5.  The veteran's shell fragment wound of the right shoulder 
is currently manifested by a well healed scar, a retained 
shrapnel fragment, and some limitation of motion, without 
objective findings of muscle loss or diminished strength or 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
residuals of a gunshot wound to the left foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 
5310 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
shoulder have not been met.  8 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.56, 
4.59, 4.73, Diagnostic Code 5301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Foot

The veteran is seeking a higher disability rating for his 
service-connected left foot disability.  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
left foot disability has worsened.  The Board finds that his 
claim for an increased rating is a well grounded claim within 
the meaning of 38 U.S.C.A. § 5107(a).

When a veteran has presented a well grounded claim (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that the facts relevant to the veteran's claim for an 
increased rating for his left foot disability have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

The veteran's service medical records document that he 
sustained a gunshot wound to his left foot in November 1944.  
A rifle bullet produced a lacerating wound at the tip of the 
great toe, and a perforating wound with a compound, 
comminuted fracture of the proximal phalanx of the fifth toe.  
The veteran was hospitalized for treatment of the wound.  
Initially, the wound did not heal as expected, and treating 
physicians noted that the left foot was cyanotic and cold, 
indicating a circulatory disorder.  Treatment of the foot 
required additional surgery, and a total of several months of 
hospitalization.  At the completion of treatment, the veteran 
was noted to have ankylosis of the interphalangeal joint of 
the left fifth toe.  As of June 1945, the veteran walked 
without crutches, but with a slight limp.  In July 1945, it 
was reported that the veteran had pain and swelling in the 
left foot with walking more than a mile.  A scar at the wound 
site was non-adherent and pain-free.

On VA examination in June 1947, x-rays showed a small 
metallic fragment in the soft tissues near the proximal 
phalanx of the left little toe.  The veteran reported that he 
had aching and swelling in his left foot if he stood on 
concrete all day.  On examination in July 1949, the veteran 
reported swelling in his left foot, and stated that he had 
lost some time from his job as a maintenance man because of 
the swelling in his foot.

Records in the claims file document that the veteran was 
found to be disabled effective in November 1966, and was 
retired from his civilian position as a mechanic for the 
Department of the Army.  The Army document indicated that the 
veteran had been found unable to perform his duties that 
required prolonged walking, bending, kneeling, or climbing.  
On VA examination in December 1966, the veteran reported pain 
in his left foot with excessive walking or standing, and 
greater discomfort in the foot with cold weather.  The 
veteran also reported back pain.  The examining physician 
noted a slight limp, slight contracture of the fifth toe, and 
otherwise full range of motion on the left foot.

On VA examination in September 1976, the veteran reported a 
knot on the bottom of his left fifth toe.  He also reported 
soreness in the soles of both feet, which he attributed to 
poor circulation in both legs.  The examining physician 
observed a decided limp on the left.  The examiner noted a 
small bony exostosis, that was somewhat tender, on the 
plantar aspect of the proximal interphalangeal joint of the 
left fifth toe.

On VA examination in March 1979, the veteran reported 
soreness in his left foot with prolonged standing or walking.  
The examining physician noted a two inch long scar on the 
left foot, some limitation of motion of the left fifth toe, 
and good motion of the other joints in the left foot.  There 
was no loss of tissue in the foot.  In a July 1979 hearing at 
the RO, the veteran reported that he wore pads in his shoes 
due to soreness in the soles of his feet, particularly in the 
area of the wound at his left fifth toe.  In September 1979, 
private physician C. Wayne Dodgen, M.D., wrote that the 
veteran had increasingly severe pain in his left foot, to the 
point that he had pain with simply walking on level ground.  
Dr. Dodgen noted that x-rays taken in September 1979 showed a 
foreign body in the foot.

Private medical records and statements dated in 1987 
indicated that the veteran had been treated for peripheral 
and coronary arteriosclerotic vascular disease.  The veteran 
was also seen for severe right leg claudication and recurrent 
right arm numbness and weakness, thought to be manifestations 
of his vascular disease.

On VA examination in February 1988, the examining physician 
noted a well healed scar on the veteran's left foot.  The 
examiner noted tenderness in the foot, without swelling.  
Left foot x-rays showed a metallic shrapnel fragment at the 
base of the left fifth toe.  The examiner also noted a 
circulatory condition of the feet.  The examiner's diagnoses 
included residuals of a wound to the left foot, and 
peripheral vascular disease of both feet, with reduced 
pulses.

VA outpatient treatment notes dated in 1989 indicated that 
the veteran continued to be treated for vascular disease.  In 
December 1989, the Board denied service connection for 
arthritis in the veteran's left foot, and for peripheral 
vascular disease of the left and right feet.

VA outpatient treatment records from 1995 indicated that the 
veteran had chronic claudication and peripheral vascular 
disease of the lower extremities.  The veteran reported that 
he had been unable to walk more than three hundred yards, and 
that his condition had worsened until he was unable to walk 
more than one hundred yards.

In an April 1997 statement, the veteran asserted that his 
service-connected left foot condition had worsened.  On VA 
examination in June 1997, the veteran reported that his left 
foot disability had progressed to the point that he was 
sometimes unable to walk.   The examining physician noted 
well-healed scars on the dorsum of the veteran's left foot.  
No abnormality in muscle strength was noted.  X-rays of the 
left foot showed a shrapnel fragment in the region of the 
fifth proximal phalanx.  There was generalized osteopenia, 
especially in the periarticular regions.

In December 1998, the veteran had a Travel Board hearing in 
Atlanta before the undersigned Member of the Board.  The 
veteran reported that he was hospitalized for six to seven 
months after he sustained the wound to his left foot during 
service.  He reported that the scar on his foot sometimes 
became tender to the touch.  He indicated that there was a 
knot in his foot where the fracture had healed, and that he 
had to wear a soft inner sole to be able to bear weight on 
that part of the foot.  He reported that his fifth toe was 
stiff.  He indicated that he frequently had numbness and pain 
in his left foot when he awoke in the morning.  He reported 
that he could only walk for 150 to 200 feet before pain in 
his feet and legs forced him to sit down.

Gunshot wound residuals in the veteran's left foot are 
currently rated as 20 percent disabling under Diagnostic Code 
5310, for muscle injury in the forefoot and toes, which are 
designated as Muscle Group X.  Injury in Muscle Group X is 
rated at 30 percent if severe, 20 percent if moderately 
severe, 10 percent if moderate, and 0 percent if slight.  
38 C.F.R. § 4.73, Diagnostic Code 5310 (1998).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (1998).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998).  The degree of muscle disability 
is determined based on the type of injury, the history and 
complaint, and the objective findings.  38 C.F.R. § 4.56(d) 
(1998).  Among the criteria for severe muscle disability are 
injury from a penetrating missile wound, open comminuted 
fracture, prolonged hospitalization and treatment for the 
wound, inability to keep up with work requirements, and x-ray 
evidence of retained foreign bodies.  Id.

Service medical records indicate that the veteran sustained a 
comminuted fracture in his left foot, and the evidence does 
not definitively show that the muscle damage was minimal.  
His hospital treatment following the wound lasted several 
months.  While he had back and other orthopedic complaints 
when he retired from employment in 1966, documentation from 
his last employer indicated that problems with prolonged 
walking contributed to his inability to perform his job.  On 
multiple occasions, x-rays have shown a retained metallic 
fragment in the veteran's left foot at the wound site.  The 
medical evidence indicates that peripheral vascular disease 
(which is not service-connected) contributes to the 
increasing limitation of the veteran's ability to walk.  
Nonetheless, the medical records do not clearly separate the 
effect of the gunshot wound residuals from the progressive 
disability in the veteran's left foot.  While the service-
connected disability in the veteran's left foot does not meet 
all of the criteria for a severe muscle disability, the 
disability picture approximates those criteria sufficiently 
nearly that an increase to a 30 percent rating may be 
awarded.

Right Shoulder

The veteran is seeking a disability rating higher than 10 
percent for service-connected residuals of a shrapnel wound 
to his right shoulder.  He contends that his disability from 
that wound has worsened.  Based on his claim of worsening 
disability, the Board finds that his claim for an increased 
rating is well grounded.  See Proscelle v. Derwinski, supra, 
at 631-32.  The Board also finds that the facts relevant to 
that claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

The veteran's service medical records show that in September 
1944 he sustained a penetrating shell fragment wound to his 
right shoulder.  The wound was treated with sulfa powder and 
dressing, and he was released to full duty the same day.

On VA medical examination in June 1947, the veteran reported 
a history of a shell fragment wound in his right shoulder 
during service.  He did not report any complaints related to 
that wound.  In July 1949, Sam D. Murray, M.D., a private 
physician, wrote that he had examined the veteran.  Dr. 
Murray noted that the veteran reported that he had aching in 
his right shoulder in bad weather.  Dr. Murray noted an 
inconspicuous one by three millimeter scar over the upper 
edge of the right supraspinatus muscle.  The scar was not 
tender.  The veteran's back was not tender, and motion was 
normal.

On VA examination in December 1966, the veteran's right 
shoulder had abduction, forward elevation, and internal and 
external rotation to full range, without pain or crepitus.  
There was no muscle atrophy.

On VA examination in September 1976, no residual from the 
right shoulder shell fragment wound was found.  On VA 
examination in March 1979, abduction of both shoulders was 
limited to 130 degrees.  The examiner did not find a scar 
from a shell fragment wound.  In September 1979, C. Wayne 
Dodgen, M.D., reported that the veteran had full range of 
motion of his right shoulder, but with marked pain on motion, 
especially when extending his shoulder.

On VA examination in May 1982, the veteran reported 
occasional soreness in his right shoulder, and difficulty 
reaching overhead.  The examining physician indicated that 
the musculature in the veteran's right shoulder was normal, 
but that the veteran lacked ten degrees of full abduction of 
the shoulder, reaching over the head.  X-rays revealed a 
shrapnel fragment, without evidence of arthritic changes.

In February 1988, John B. Crawford, M.D., a private physician 
wrote that he had treated the veteran.  Dr. Crawford reported 
that x-rays had shown a metallic density above the veteran's 
right clavicle.  On VA examination in February 1988, the 
veteran reported that he had pain and discomfort in his right 
shoulder, with difficulty raising his right arm fully at the 
shoulder.  The examining physician observed motion of the 
shoulder to forward flexion of 120 degrees, abduction of 120 
degrees, and internal and external rotation of 60 degrees, 
with no swelling, spasticity of muscles, atrophy, or sensory 
loss.  There was slight tenderness to pressure at an area of 
firmness over the right scapula.  Right shoulder x-rays 
showed a shrapnel fragment, with no evidence of abnormal 
calcification or bony destruction.  The examiner concluded 
that the examination had not shown arthritis in the right 
shoulder.  In an August 1988 hearing at the RO, the veteran 
reported that he could not hold his right arm above his head 
for more than a few seconds.  He reported that he had pain in 
his right shoulder when he laid on it at night.  In a 
December 1989 decision, the Board denied service connection 
for arthritis of the right shoulder.

In an April 1997 statement, the veteran asserted that his 
service-connected right shoulder condition had worsened.  On 
VA examination in June 1997, the veteran reported progressive 
pain in his right shoulder.  The examining physician found 
normal internal and external rotation of the right shoulder, 
with limitation of forward flexion to 110 degrees and 
abduction to 125 degrees.  Right shoulder x-rays revealed a 
shrapnel fragment over the distal clavicle.  There were mild 
degenerative changes of the glenohumeral joint and 
acromioclavicular joint, with a small acromial spur.  The 
skeleton was osteopenic.

In his December 1998 Travel Board hearing, the veteran stated 
that the shell fragment entered through the top of his right 
shoulder, and that he had retained shrapnel in his shoulder 
area.  He reported that since the wound he had experienced 
difficulty lifting his right arm.  He indicated that he could 
not hold his right arm above his head, but that the arm when 
raised would fall to his side on its own.  He reported that 
he also had numbness at the tip of his right thumb.  He 
reported that the problems with his right shoulder had 
worsened over time.

The veteran's right shoulder wound residuals have been 
evaluated as injury to Muscle Group I, in the shoulder area.  
The veteran has indicated that he is right handed.  Injury to 
that Muscle Group on the dominant side is rated as 40 percent 
if severe, 30 percent if moderately severe, 10 percent if 
moderate, and 0 percent if slight.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (1998).  Among the criteria that 
distinguish a moderately severe muscle disability from a 
moderate muscle disability are an injury involving 
debridement or prolonged infection, history of prolonged 
treatment of the wound, and objective evidence of impairment 
of strength and endurance compared to the non-injured side.  
38 C.F.R. § 4.56(d) (1998).

The service medical records indicate that the veteran's right 
shoulder wound was treated briefly, without debridement, and 
there is no evidence that the wound became infected.  
Physicians have not found that the strength and endurance of 
the right shoulder is diminished compared to the left.  
Overall, the residuals of the right shoulder wound do not 
meet the criteria for a moderately severe muscle disability.  
Thus, the preponderance of the evidence is against an 
increase above the current 10 percent rating, and the claim 
for an increased rating is denied.


ORDER

Entitlement to a 30 percent disability rating for residuals 
of a gunshot wound of the left foot is granted, subject to 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound of the right shoulder 
is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Board previously denied, in a December 1989 decision, the 
veteran's claim for service connection for a low back 
disability on a direct basis.  The veteran is currently 
seeking service connection for a low back disability 
secondary to his service-connected left foot disability.  In 
his December 1998 Travel Board hearing, the veteran asserted 
that an altered gait due to his service-connected left foot 
disability could have caused his problems with his low back.

The Board finds that additional information would help in 
adjudicating the veteran's claim.  Therefore, the Board will 
remand the issue for a VA physician to review the veteran's 
claims file, examine the veteran, and provide an opinion as 
to whether it is as likely as not that residuals of the 
veteran's left foot gunshot wound caused or contributed to 
causing his current low back disability.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
new VA medical examination, with 
particular attention to the condition of 
his low back.  The examining physician 
should be provided with the veteran's 
claims file to review prior to the 
examination.  The examiner should 
describe each disorder that currently 
affects the veteran's low back.  The RO 
should ask the examiner the provide an 
opinion as to whether it is as likely as 
not that any low back disorder is 
proximately due to or the result of the 
residuals of the veteran's left foot 
gunshot wound.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

